Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

ENTERED INTO as of September 13, 2017.

BETWEEN:

BIOAMBER INC., a corporation duly incorporated in Delaware, having a corporate
office located at 1250 Rene-Levesque West, Suite 4310, Montreal, Quebec, H3B
4W8, represented for the purposes hereof by Mr. Ray Land, its Chairman of the
Board, duly authorized as he so declares;

(hereinafter referred to as the "Corporation")

AND:

MR. RICHARD ENO, residing and domiciled at 31 York Rd, Winchester,
Massachusetts, 01890;

 

(hereinafter referred to as the "Employee")

 

WHEREAS the Corporation wishes to employ the Employee as its Chief Executive
Officer;

WHEREAS the Employee wishes to act as the Chief Executive Officer of the
Corporation;

WHEREAS the parties hereto wish to determine the terms and conditions pertaining
to the employment of the Employee;

THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1.

EMPLOYMENT

 

1.1.

The Employee shall serve as Chief Executive Officer of the Corporation and of
its affiliates, and perform the functions and duties attached to such position
in all of the Corporation’s sectors of activity, as well as the tasks and duties
that the Board of directors may delegate to the Employee from time to time.  

 

1.2.

The Employee shall be appointed as a Board member of the Corporation, effective
concurrently with the beginning of the Employee’s employment with the
Corporation as indicated in Section 9.1 of this Agreement and for so long as the
Employee shall serve as Chief Executive Officer of the Corporation. The Employee
undertakes to resign as a member of the Board of Directors of the Corporation
upon termination for any reason of the Employee’s employment as Chief Executive

-1-

00759924.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

Officer of the Corporation, unless otherwise agreed by the Board of directors.

2.

REMUNERATION

 

2.1.

In consideration of the Employee’s services pursuant to this Agreement, the
Corporation shall:

 

2.1.1.

pay to the Employee, no less than $19,230.77 bi-weekly which annualizes to
$500,000.00, as annual gross base salary, in accordance with the Corporation's
remuneration policies;

 

2.1.2.

review and increase the annualized gross base salary described in section 2.1.1
at the end of each fiscal year end, such salary adjustment being at the
discretion of the Board of Directors of the Corporation.  The salary adjustment
is subject to the terms and conditions of the Corporation’s remuneration
policies;

 

2.1.3.

pay to the Employee, in the first quarter of each fiscal year, a target cash
bonus of 70% of the then gross base salary provided in Section 2.1.1. and
Section 2.1.2., based on the Employee’s and the Corporation’s performance during
the previous fiscal year, such performance evaluation and bonus determination
being at the discretion of the Board of Directors of the Corporation.  The cash
bonus is subject to the terms and conditions of the Corporation’s performance
bonus plans.  Employee shall be eligible to receive a pro-rated target cash
bonus for the fiscal year ending December 31, 2017.

3.

STOCK OPTIONS AND OTHER LONG TERM INCENTIVE

 

3.1.

The Corporation has granted to the Employee 500,000 options pursuant to its
Stock Option and Incentive Plan, giving the Employee the right to acquire
500,000 shares of Common Stock of the Corporation at a price per share to be
determined in accordance with the terms of the Equity Grant Award Policy of the
Corporation.  The Corporation also undertakes to grant to the Employee another
tranche of 500,000 options, as of March 1, 2018, giving the Employee the right
to acquire 500,000 shares of Common Stock of the Corporation at a price per
share to be determined in accordance with the terms of the Equity Grant Award
Policy of the Corporation.  All options granted to the Employee will vest on a
monthly basis over a period of thirty-six (36) months following each grant date
as per the Equity Grant Award Policy of the Corporation, the whole according to
and subject to the terms and conditions of the Corporation’s Stock Option and
Incentive Plan, its other applicable policies and the applicable rules and
regulations of the Securities and Exchange Commission and of the New York Stock
Exchange.

 

3.2.

As additional consideration for the Employee’s services pursuant to this
Agreement, the Corporation shall grant the Employee, in the first quarter of
each fiscal year (the first grant should be expected to be following the fiscal
year end of the Corporation which will terminate on December 31, 2018), stock
options to purchase shares in

-2-

00759924.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

the Corporation or restricted stock units or other similar long term incentive,
based on the Employee’s and the Corporation’s performance during the previous
fiscal year, such grant of stock options or other securities and their related
terms and conditions being at the discretion of the Board of Directors of the
Corporation.  All grants of securities shall be in accordance with the
Corporation’s Stock Option and Incentive Plan.

 

4.

FRINGE BENEFITS, DEFENSE & INDEMNIFICATION

 

4.1.

The Employee shall be entitled, as an employee of the Corporation, to the
insurance and benefits (including any health, dental, accident, disability and
life insurance) approved from time to time by the Board of Directors of the
Corporation for its employees generally, as well as any employee benefit plans
or policies that the Corporation provides for its executives, officers and
directors, generally.

 

4.2.

The Corporation confirms to the Employee that the indemnification provisions
contained in Article V of the Corporation’s by-laws will apply to the Employee,
to the fullest extent permitted by law.  

5.

EXPENSES

 

5.1.

The Corporation agrees to reimburse the Employee, for all the reasonable fees,
expenses and disbursements incurred by the Employee in the performance of his
duties, on behalf and for the benefit of the Corporation, in accordance with the
applicable Corporation’s policies, including all expenses and disbursements
incurred in connection with travel between Employee’s primary work location in
Massachusetts and the Corporation’s offices in Montreal and elsewhere.  The
Employee shall submit to the Corporation a periodic report together with
supporting documents concerning the fees, disbursements and expenses incurred by
the Employee in the performance of his duties during the said period.

 

5.2.

The Corporation agrees to reimburse all reasonable costs incurred by the
Employee for its moving expenses in the event that the Corporation and Employee
mutually agree that Employee relocate outside of his current location
(reimbursement will cover the packing, transportation and unpacking of the
personal belongings of the Employee and his family).

6.

UNDERTAKINGS OF THE EMPLOYEE

 

6.1.

The Employee undertakes, during the term of this Agreement:

 

6.1.1.

on a full-time basis, to devote and to use all his efforts and professional
knowledge in the exercise of his functions; and

 

6.1.2.

to act at all times within the scope of his employment and in the best interests
of the Corporation, to perform his duties to the best of his ability,
faithfully,

-3-

00759924.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

honestly and diligently and to conform at all times to the instructions and
directives that may be given to the Employee by the Board of directors of the
Corporation.

 

6.1.3.

Nothing herein shall prohibit Employee from engaging in civic and/or charitable
activities to a reasonable extent, provided such activities do not unreasonably
interfere with Employee’s duties and responsibilities hereunder.

7.

INTELLECTUAL PROPERTY

 

7.1.

The Employee hereby:

 

7.1.1.

transfers and assigns to the Corporation, without any compensation other than
the remuneration provided in Section 2 hereof, all property rights he might own
on all documents or works done by the Employee, alone or in collaboration, in
the framework of the services rendered pursuant to this Agreement (the “Works”),
and more particularly, but without limitation, all property rights on any
material support of the Works and all intellectual property rights on the Works;

 

7.1.2.

renounces to any right, and more particularly, but without limitation, to any
intellectual property rights which may arise during the execution of the Works,
including any moral rights; and

 

7.1.3.

agrees that the Corporation may dispose of or modify the Works and the rights
pertaining to the Works, at its sole discretion, and without any obligation on
its part to consult, notify or compensate the Employee.

8.

VACATION

 

8.1.

The Employee shall be entitled to four (4) weeks of vacation per year, in
addition to the applicable statutory holidays, the duration of which and the
dates of which shall be established reasonably and professionally managed by the
Employee taking into account his functions and duties.  The vacation days are
prorated for the first year of service.  If the Employee has not used the
vacation to which he is entitled during a holiday-year, the non-used vacation
days cannot be transferred to the next year.

9.

TERM

 

9.1.

Unless otherwise mutually agreed, the Employee’s employment with the Corporation
will begin no later than  September 18, 2017, and continue in force for an
undetermined period thereafter.

 

9.2.

Subject to Section 9.6 hereof, the Employee shall have the right to terminate
this Agreement at any time by giving a three (3) month written notice to this
effect to the Corporation.

-4-

00759924.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

9.3

Subject to Sections 9.4 and 9.5 hereof, in the event that the Corporation
terminates the employment of the Employee for any reason whatsoever, the
Employee shall be entitled to receive the following as severance payment in lieu
of notice:

 

9.3.1

an amount equal to 18 months of Employee’s then current gross base salary (as
set out in Section 2.1.1, or as may be adjusted upwards pursuant to Section
2.1.2.), plus the targeted bonus pursuant to subsection 2.1.3 during such
period;

 

9.3.2

continuation of the fringe benefits described in Section 4.1 for a period of 12
months following the date of termination;

 

9.3.3

immediate vesting of those stock options granted to the Employee having a
vesting date within the twelve (12) months following the date of termination;

(collectively, the “Severance Payment”), which Severance Payment shall be
inclusive of any amount specifically required to be paid to the Employee
pursuant to any applicable labor law (the “Statutory Indemnity”), unless the
Statutory Indemnity involves a payment greater than the Severance Payment, in
which case the total severance payment due and payable to the Employee pursuant
to this Section 9.3 shall be equal to the Statutory Indemnity.

 

9.4

For the purposes of this Section 9.4, “Change in Control” means (a) the sale of
all or substantially all of the assets of Corporation, (b) the merger of the
Corporation with another entity, or (c) the sale, assignment, transfer or
issuance of shares of the Corporation such that one shareholder either (i) holds
50% plus one shares of the issued shares of Corporation or (ii) has the right to
appoint a majority of the directors to the Board of the Corporation. In the
event of a Change in Control and if the Corporation elects to terminate this
Agreement within six (6) months before or after said Change in Control, the
Employee shall be entitled to receive the following:

 

9.4.1

an amount equal to 24 months of Employee’s then gross base salary (as set out in
Section 2.1.1, or as may be adjusted upwards pursuant to Section 2.1.2.),), plus
the targeted bonus pursuant to subsection 2.1.3 during such period;

 

9.4.2

continuation of the fringe benefits described in Section 4.1 for a period of 18
months following the date of termination;

 

9.4.3

immediate vesting of all stock options granted to the Employee;

(collectively, the “CIC Payment”). The CIC Payment shall be inclusive of any
amount specifically required to be paid to the Employee pursuant to any
applicable labor law (the “Statutory Indemnity”), unless the Statutory Indemnity
involves a payment greater than the CIC Payment, in which case the total
severance payment due and payable to the Employee pursuant to this Section 9.4
shall be equal to the Statutory Indemnity.

-5-

00759924.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

9.5

This Agreement shall terminate:

 

9.5.1

upon the termination of the employment of the Employee resulting from (i) the
commitment by the Employee of any act of embezzlement, fraud or similar conduct
involving the Corporation, and/or (ii) the commission of any indictable offence
by the Employee and/or (iii) the persistent failure of Employee to perform his
duties hereunder after notices to do so by the Corporation, or

 

9.5.2

upon the death of the Employee,

in any case without any severance payment in lieu of notice being due.

 

9.6

“Good Reason” shall mean the occurrence of one or more of the following events
without Employee’s written consent: (A) a material diminution of Employee’s
authority, duties, or responsibilities; (B) an involuntary reduction in
Employee’s annual base salary and/or annual bonus target; (C) relocation of
Employee’s primary work location to a location more than 50 miles from
Employee’s current location in Massachusetts; or (D) the Corporation’s material
breach of the terms of this Agreement.

 

9.6.1

The Employee may terminate his employment for Good Reason only if (A) Employee
provides the Corporation with written notice of Good Reason, including a
reasonable explanation of the condition alleged to give rise to Good Reason,
within a period not to exceed 60 days after the occurrence of the condition(s)
alleged to give rise to Good Reason, (B) the Corporation fails to remedy the
condition within 30 days of such notice.

 

9.6.2

Upon termination of employment by the Employee for Good Reason, Employee shall
be entitled to receive the Severance Payment as set forth in Section 9.3 of this
Agreement.

 

9.6.3

Upon termination of employment by the Employee for Good Reason within six (6)
months before or after said Change in Control, the Employee shall be entitled to
receive the CIC Payment as set forth in Section 9.4 of this Agreement.

 

9.6.4

The Employee acknowledges and agrees that the fact the Corporation has employed
him as Chief Executive Officer of the Corporation rather than as President and
Chief Executive Officer of the Corporation does not constitute a Good Reason and
accordingly, the Employee irrevocably waives the right to so claim.

10.

CONFIDENTIALITY AND NON-COMPETITION

 

10.1

The Employee agrees (i) that he shall not, as long as he is employed by the
Corporation and for a period of ten (10) years thereafter, disclose and/or
reveal in any manner whatsoever and to whomever, confidential information
obtained during

-6-

00759924.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

his employment on and about the business of the Corporation and its affiliated
companies, (ii) to maintain the confidentiality of this information and to
prevent any inopportune disclosure including but not limited to, information
regarding the financial situation of the Corporation and its affiliated
companies, their operations and their projects of operation, and undertakes not
to use for his own benefit or for purposes other than those of the Corporation
and its affiliated companies, to the detriment of the Corporation and its
affiliated companies, any information thus obtained.  The disclosure of
confidential information shall be restricted to the officers, directors and
shareholders and, on a need to know basis, employees, agents and professional
advisors of the Corporation and of its affiliated companies. Any confidentiality
undertaking made under this subsection shall continue to be in full force after
the termination of this Agreement. The confidentiality undertakings provided in
this section shall not apply to information that: i) is already known to the
Employee without having been obtained from the Corporation or its affiliated
companies, directly or indirectly, ii) was in the public domain before its
disclosure to the Employee, iii) becomes in the public domain after its
disclosure to the Employee without breach of any obligation under this
Agreement, and iv) is required to be disclosed by operation of law or a judicial
order.

 

10.2

The Employee agrees, for so long as he is employed by the Corporation and, until
the expiry of a period of twelve (12) months thereafter, that he shall not,
directly or indirectly, alone or through a company, or jointly with any person,
firm, corporation, partnership, company or other business organization whether
as principal or as agent, mandater, mandatory, officer, partner, director,
employee, consultant, shareholder or in any other manner except for the benefit
and in the interests of the Corporation or its affiliated companies:

 

10.2.1

encourage or attempt to bring any person employed by the Corporation or any of
its affiliated companies to leave his employment with the Corporation or its
affiliated companies or hire, directly or indirectly, any such employees; and

 

10.2.2

be involved in or carry on a business engaged in, involved in or interested in
the Corporation’s (and/or their affiliates) current or future sectors of
activities, being currently related to the development, production and sale of
biobased succinic acid and butanediol products, within the territories in which
the Corporation and its affiliates do business; without limiting the preceding,
the following entities will be deemed to be involved in the Corporation’s
sectors of activities for the purposes of the application of this section 10.2:
DSM, Roquette, Reverdia, Myriant, Corbion, BASF, Succinity, Genomatica, PTT
Group (including PTTMCC BioChem), Mitsubishi Chemical Corporation and GranBio;
for clarity, nothing in this clause would prevent the Employee from working for
one of these entities in any field whatsoever, except in their business units
involved in the field of biobased succinic acid and/or butanediol products.

 

10.3

The Employee acknowledges that his failure to respect his undertakings and

-7-

00759924.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

obligations mentioned in 10.1 and 10.2 would be detrimental to the Corporation
so as to justify, without prejudice to any other recourse of the Corporation, an
injunction and a seizure before judgment, all recourses of the Corporation being
cumulative and non-alternative.

 

10.4

The Employee acknowledges and agrees that all the restrictions contained in 10.1
and 10.2 are reasonable and valid, in particular in respect of their duration,
their scope and the persons they affect, and that these restrictions are
essential in order to allow the Corporation and its affiliated companies to
adequately protect their position in the field in which they carry on business
and operate.

11.

ASSIGNMENT

 

11.1

Except in the event of a merger or change in control involving the Corporation,
the Corporation may not transfer or assign in whole or in part its rights and
obligations hereunder without the prior written consent of the Employee. The
Employee may not transfer or assign in whole or in part its rights and
obligations hereunder.

12.

PREAMBLE

 

12.1

The preamble forms an integral part of this Agreement.

13.

NOTICES

 

13.1

Any notice or other communication which is required or permitted to be given
hereunder shall be given in writing and shall be deemed properly given when
delivered to its recipient, either by bailiff, by courier, messenger or by mail,
or by fax or e-mail, in which latter case said notice shall immediately
thereafter be confirmed by mail copy, when sent to the addresses set out on the
first page hereof.

 

13.2

Any notice sent in accordance with this Agreement shall be deemed to be received
by its recipient at the time of its delivery, if delivered by courier, messenger
or by bailiff, or the fifth (5th) business day following its sending by mail, or
the business day after its sending by e-mail or fax.  However, if ordinary
postal service is interrupted and such interruption is by reason of force
majeure, the party sending said notice shall use a service that has not been
interrupted or send said notice by courier or messenger to ensure prompt
delivery of same.  Any change of address may be given in the manner above
described.

14.

ARBITRATION PROVISION

 

14.1

This Agreement shall in all respects be interpreted in accordance with and its
performance governed by the laws applicable in the state of Delaware without
regard to any principle of conflict of laws.

 

14.2

Any disputes which cannot be amicably resolved between the parties shall be
settled by arbitration in the city of Montreal as follows according to the Rules
of the International Chamber of Commerce (ICC):

-8-

00759924.1

--------------------------------------------------------------------------------

Exhibit 10.1

 

i.

The arbitration shall take place in the city of Montreal, according to the laws
applicable in the state of Delaware.

 

ii.

The decision of arbitration shall be final. Enforcement of the award may be
requested by either party through application to any court having jurisdiction.

15.

GENERAL PROVISIONS

 

15.1

The parties agree to sign all documents and to do all things required to give
effect to the provisions of this Agreement.

 

15.2

All amounts referred to in this Agreement are so in US Dollars (US$).

 

15.3

The waiver by a party hereto to the breach of any provision of this Agreement by
the other party shall not prevent said party from exercising any of its rights
as a result of a subsequent breach of said provision or of any other provision
of this Agreement.  A waiver by a party to any provision of this Agreement shall
be made in writing; otherwise it shall not be deemed to be a waiver.

 

15.4

This Agreement expresses the entire agreement between the parties hereto with
respect to all matters contained herein and supersedes any other agreement,
proposal, representation, negotiation, oral or written, among the parties
concerning such matters, including without limitation, the Employment Agreement
entered into by the parties dated as of September 11, 2017.

 

15.5

The headings and captions contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation hereof.

 

15.6

The invalidity of all or any part of any section of this Agreement shall not
render invalid the remainder of that section or of this Agreement.  If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted and enforced only to the extent that such provision is
enforceable.

 

15.7

Any modification, amendment or qualification hereof shall be null and void and
shall not be binding upon any party unless recorded by written instrument duly
signed by the parties hereto.

 

15.8

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same Agreement.

 

15.9

Subject to section 14, each of the parties attorns and submits to the
non-exclusive jurisdiction of the courts of the state of Delaware with respect
to any matter or dispute pertaining to this Agreement.

 

15.10

This Agreement shall be binding upon and enure to the benefit of the parties
hereto together with their respective heirs, executors, successors and permitted
assigns.




-9-

00759924.1

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, THE PARTIES HAVE SIGNED THIS AGREEMENT AT THE PLACE AND AT
THE DATE HEREINABOVE FIRST MENTIONED.

 

 

 

 

 

 

BIOAMBER INC.

 

 

 

 

 

 

 

Per:

/s/ Raymond Land

 

 

 

RAY LAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard P. Eno

 

 

 

RICHARD ENO

 

 

 

 

 

 

 

 

 

 

 

 

 

-10-

00759924.1